Citation Nr: 9909682	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to compensation for asystolic episodes due to 
VA medical treatment under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and denied a claim of entitlement to 
compensation for asystolic episodes due to VA medical 
treatment under 38 U.S.C.A. § 1151.


REMAND

With regard to the veteran's claim for PTSD, he asserts that 
he has PTSD related to his service in Vietnam.  Specifically, 
in a VA PTSD examination report, dated in March 1998, he 
asserted that he participated in combat while defending his 
artillery unit from ground attacks.

The veteran's DD Form 214 indicates that he served in Vietnam 
from May 13, 1968 to June 28, 1969.  While there is no 
indication that he received any decorations evincing combat 
service (See 38 C.F.R. § 3.304(f) (1998)), his primary 
military occupational specialty (MOS) was that of forward 
artillery crewman.  Moreover, a personnel record (DA Form 20) 
shows that he served with C Battery, 7th Battalion, 15th 
Artillery, during his entire time in Vietnam, and that his 
duties were that of cannoneer, assistant gunner and gunner.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The veteran has submitted a clear diagnoses of PTSD.  
Specifically, a VA PTSD examination report, dated in March 
1998, contains Axis I diagnoses of PTSD, chronic and delayed, 
and major depression. 

In this case, the diagnosis of PTSD is sufficient to render 
the veteran's claim well grounded.  Because the veteran has 
submitted a well-grounded claim, the VA has a duty to assist 
him in developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In particular, the provisions of 
Veterans Benefits Administration's Adjudication Procedure 
Manual (M21-1), pertaining to PTSD claims provide that, 
"where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this 
evidence."  MANUAL M21-1, Part IV, paragraph 7.46(e) (now 
incorporated in Part IV, paragraph 11.38(f)).  

In this case, it does not appear that an attempt has been 
made to verify the veteran's stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG).  The Board acknowledges that the RO 
previously sent the veteran a questionnaire in which he was 
asked to detail his claimed stressors, and that the veteran 
failed to provide any details beyond his unit designation and 
the assertion that he was stationed in Cam Ranh Bay, Qhi 
Nhon, Pleiku, and An Khe.  

In a letter, received from an attorney, Angela A. Patrick, in 
September 1998, Ms. Patrick essentially indicated that the 
veteran refused to recall the details of his stressors 
because it was too painful.  It is clear that the lack of 
detail regarding the veteran's stressors complicates an 
attempt to verify his stressors.  However, as the development 
outlined in M21-1 includes providing stressor information to 
the USASCRUR in an attempt to verify the alleged stressors, 
the Board has determined that a remand is required in which 
the veteran should be afforded one more opportunity to 
clarify the dates and places in which he asserts that he 
participated in combat, and to provide any additional details 
regarding his claimed stressors.  

Once this development has been attempted, the RO should 
contact the USASCRUR and request that they attempt to verify 
the claimed stressors, and the veteran's claim of 
participation in combat.  Additionally, the Board points out 
that to conform with the ruling of the U.S. Court of Appeals 
for Veterans Claims (Court), the RO must allow the veteran to 
supplement his statement and reevaluate it if the USASCRUR is 
able to obtain some, but not all, of the stressor information 
submitted.  See Zarycki v. Brown,  6 Vet. App. 91, 99-100 
(1993).  Regardless of whether the veteran is able to provide 
more relevant information, the RO must forward all relevant 
documents, including copies of the veteran's service 
personnel records and a statement regarding his allegation 
that he participated in combat while defending his artillery 
unit from enemy ground forces, to the USASCRUR to attempt to 
verify his stressor(s).

As to the other issue on appeal, Title 38, United States Code 
§ 1151 provides that, in pertinent part, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

With regard to the veteran's claim of entitlement to 
compensation for asystolic episodes under 38 U.S.C.A. § 1151, 
the Board initially notes that in Gardner v. Derwinski, 1 
Vet. App. 584 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999) invalidated 38 C.F.R. 
§ 3.358(c)(3), on the ground that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding Section (c)(3), remained valid.  See Brown 
v. Gardner, 115 S. CT. 552 (1994).  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Supreme Court's 
decision.

The veteran filed his claim prior to October 1997, prior to 
any promulgation of amendments to the above regulation (which 
were recently rescinded and are again pending).  Accordingly, 
the only issue before the Board is whether the veteran has 
suffered additional disability as the result of VA surgical 
and medical treatment in October 1997.  In this regard, the 
Board notes that 38 C.F.R. § 3.358(c)(2) provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or applied consent of the veteran, and "necessary 
consequences" are consequences which are certain to result, 
or were intended to result, from the medical or surgical 
treatment administered.

In this case, the veteran asserts that he has asystolic 
episodes as a result of a right carotid endarterectomy 
performed at the Lexington VA Medical Center (VAMC) in 
October 1997.  In particular, he argues that, as the result 
of this treatment, he had to undergo the placement of a 
pacemaker in March 1998.  However, it is not entirely clear 
if the pacemaker was inserted at the Lexington VAMC, and in 
any event, these records are not currently associated with 
the claims file.  Furthermore, a letter from a VA physician, 
Eric A. Burnett, M.D., dated in April 1998, indicates that 
the veteran was being followed by the hematology service 
(apparently for nonservice-connected polycythemia vera) at 
the Lexington VAMC.  On remand, the RO should request that 
the veteran identify the health care provider who inserted 
the pacemaker, and ensure that all relevant VA and non-VA 
hospital and outpatient treatment reports which are not 
currently associated with the claims file have been obtained.

Furthermore, based on the facts outlined above, the Board 
concludes that a VA cardiovascular examination by a 
cardiologist is warranted, wherein the examiner provides 
opinions regarding whether the veteran has suffered 
additional disability as the result of the VA surgical and 
medical treatment in question, other than the necessary 
consequences of that treatment (consequences which are 
certain to result, or were intended to result, from the 
medical or surgical treatment administered). 

The Board further notes that additional relevant medical 
evidence was submitted on behalf of the veteran and received 
by the Board in September 1998.  Any pertinent evidence 
submitted by a veteran or representative which is timely 
submitted to the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC), unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (1998).  As there is no 
indication that the veteran waived his procedural right to 
have this additional evidence considered by the RO, the RO 
must consider the additional evidence and issue a SSOC, if 
appropriate.  Id.

As a final matter, while the matter is in remand status, the 
RO should also clarify whether AMVETS is still the 
appellant's desired representative with respect to the issues 
on appeal.  The Board notes that a power of attorney in favor 
of the AMVETS has been associated with the claims file, and 
that AMVETS has prosecuted the claim on the veteran's behalf, 
including submission of an informal hearing presentation in 
September 1998.  However, a September 1998 letter from Angela 
A. Patrick, Attorney at Law, indicating that she is 
representing the veteran in his claim for disability 
benefits, also is of record.  The Board therefore finds that 
clarification of this matter is warranted.  In this regard, 
the Board notes that with respect to a specific claim, it may 
recognize only one organization, appellant, agent, or other 
person properly recognized to represent the appellant.  See 
38 C.F.R. § 20.601 (1998).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should clarify the veteran's 
representative with respect to the issues 
on appeal.  If the veteran wishes to 
change representatives, all appropriate 
actions, including revocation of the 
existing power of attorney, the filing of 
a new one, and affording the 
representative a reasonable time period 
to present argument on the veteran's 
behalf, must be accomplished.

2.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the claimed stressful events 
during service, including the date of the 
specific combat incident(s) to within 
seven days, type and location, numbers 
and full names of casualties, and other 
units involved, and any other identifying 
details.  The veteran should be advised 
that the Court has held that it is not an 
impossible or onerous task for appellants 
who claim entitlement to service 
connection for PTSD to supply the names, 
dates and places of events claimed to 
support a PTSD stressor, see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), 
and that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  

3.  The RO must make a specific finding 
of whether the veteran engaged in combat 
with the enemy while on active duty.

4.  If it is determined that the veteran 
did not engage in combat, regardless of 
whether he responds to the RO's request 
for additional information as outlined in 
the second paragraph of this remand, all 
relevant information on stressors, to 
include the veteran's DD Form 214 and DA 
Form 20, should be forwarded to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197, and the USASCRUR 
should be requested to attempt to verify 
the claimed stressor(s).  

5.  Following the development outlined in 
the first three paragraphs of this 
remand, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined is verified by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder. 

6.  If, and only if the RO determines 
that one or more stressors has been 
verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether he meets the 
diagnostic criteria for PTSD and, if so, 
whether it is related to any verified 
stressor(s).  The RO must provide the 
examiner with a summary of any verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examination report should 
include a complete rationale for all 
opinions expressed.  
 
7.  The RO should contact the veteran and 
request that he identify the names, 
locations and approximate dates of 
treatment for all VA and private health 
care professionals who have treated him 
for his heart disorder since October 
1997, to include the placement of a 
pacemaker in March 1998.  After obtaining 
any necessary authorization, the RO 
should then request and associate with 
the claims file any records of treatment 
of the veteran, to include records of 
treatment from the Lexington VAMC.  If 
the search for these records has negative 
results, documentation to that effect 
should be placed in the claims file.

8.  Once the development as outlined in 
the sixth paragraph of this remand is 
completed, the veteran should be 
scheduled for an examination by a 
cardiologist from a VA facility that has 
not previously treated the veteran.  The 
examiner should assess, and provide an 
opinion based on examination of the 
appellant and a review of the claims 
file, as to whether the veteran has any 
current additional disability as the 
result of VA treatment in October 1997.  
If the examiner determines that such 
additional disability exists, the 
examiner should offer an opinion as to 
whether such disability was the necessary 
consequence of the treatment 
(consequences which are certain to 
result, or were intended to result, from 
the medical or surgical treatment 
administered).

If the responses to the above questions 
require that the physician address other 
matters, the physician is free to do so.  
Should the examiner conclude that the 
answers to any question posed requires a 
further examination or testing of the 
appellant, that should be accomplished.  
Finally, if the examiner believes that 
the questions posed above can not be 
answered without resort to speculation, 
this should be so indicated.  The claims 
file must be made available to the 
cardiologist for review in conjunction 
with the examination.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed report.

9.  The RO is then to issue its decision 
on the veteran's claim for service 
connection for PTSD, and adjudicate the 
veteran's claim for entitlement to 
compensation for asystolic episodes due 
to VA medical treatment under 38 U.S.C.A. 
§ 1151.  The RO must consider the medical 
statement received by the Board in 
September 1998, and review all 
examination reports prior to issuing its 
decision, to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

10.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

11.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, which 
reflects review of the medical statement 
received by the Board in September 1998, 
as well as any other relevant evidence 
obtained pursuant to this remand, and 
afford a reasonable period of time for a 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 10 -


